Bell, J.
1. Conflicts of evidence and the credibility of witnesses are questions solely for the jury to determine, subject to the approval of the trial judge, and verdicts depending upon such questions can not be set aside by the court on the general grounds. McLendon v. Reynolds Grocery Co., 160 Ga. 763 (6) (129 S. E. 65).
2. In the trial of the instant trover suit to recover an automobile, the evidence did not demand the inference that the plaintiff authorized or ratified the sale, of the automobile, to which she was shown to have title, nor that she directly or indirectly clothed any person with apparent authority to sell it.
3. It does not appear without dispute, as contended by the defendant, that the plaintiff authorized her husband to deliver the car to the defendant’s vendor, a dealer, for the purpose of showing it to a prospective purchaser, the plaintiff having testified positively to the contrary; nor can it be held as a matter of law upon any theory that the verdict for the plaintiff was not supported by the evidence. See, in this connection, Harrison v. Auto Securities Co., 70 Utah 11 (257 Pac. 677, 57 A. L. R. 388).
4. “When parties are furnished with a list of the jury it is their duty, if they know that any of the jurors are disqualified, to call attention to the same, or the disqualification will be held to have been waived. If they have reasonable grounds to suspect that any of the jurors are disqualified, it is their duty to call attention to the fact, so that due inquiry may be made of the panel.” Moore v. Farmers Mutual Insurance Association, 107 Ga. 199 (2) (33 S. E. 65). The court was authorized to apply this rule in the instant case, and therefore did not err in refusing to grant a new trial because of the disqualification of one of the jurors. Compare Holder v. Farmers Exchange Bank, 30 Ga. App. 400 (118 S. E. 467); Edenfield v. Youmans, 33 Ga. App. 430 (126 S. E. 908); Jones v. State, 135 Ga. 357 (5) (69 S. E. 527).

Judgment affirmed.


JenJcms, P. J., and Stephens, J., concur.